Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 are pending in the Claim Set filed 5/02/2022.
Applicant’s election without traverse of Group I: claims 1-18, 21 and 22, drawn to a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer in an amount effective to inhibit entry of viruses into cells, in the reply filed on 5/2/2022 is acknowledged. Herein, an election of a species requirement is withdrawn; therefore, claims of Group I are fully examined.
Claims 19, 20 and 23-28 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Herein, claims 1-18, 21 and 22 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/26/2021 and 7/25/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Drawings
Figures 2 and 3 are objected to under 37 CFR 1.83(a) because these figures are blurry, i.e., not clear, to the extent that the words therein are unreadable. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16, 18, 21 and 22 are objected to because of the following informalities: 
Claim 1 recites the acronym ‘TEP’. The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed. For example: trans-epithelial permeability (TEP).
Claim 2 has typographic error: A method according to claim 1 wherein the TEP of said anti-viral composition is greater than about 6, that needs to be corrected to recite: A method according to claim 1, wherein the TEP of said anti-viral composition is greater than about 6 (Note: comma after the phrase claim 1). Similarly, for claims 2-16, 18, 21 and 22. 
Claim 5 has typographic error ‘or rectal tissue’ that needs to be corrected to ‘rectal tissue’ (i.e., omit the word ‘or’.
Claim 7, contains a parenthesis following the term: Copolymer), which appears to be a typographic error. Further, claim 7 recites the word ‘and’ before the word ‘polyacrylate-33, which appears to be a typographic error, i.e., appears to read as: hydrophobically modified anionic thickener, polyacrylate-33 and combinations thereof. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the present case, the claims are replete with indefinite and functional language.  
For instance,
Regarding Claims 1, 17, 21 and 22, claims 1, 17, 21 and 22 recite the phrase ‘high molecular weight’. The term ‘high’ is a relative term, which renders the claim indefinite. The term ‘high’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since independent claims 1 and 17 are indefinite, all the dependent claims that depend from claims 1 and 17 are also considered indefinite.
Regarding Claims 1-18, 21 and 22, the term ‘substantially’ (i.e. substantially free of surfactant) in claims 1, 16, 17, 20 and 21 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term ‘substantially’ in the claim renders the metes and bounds of the claims unclear, particularly as one cannot readily determine what numerical values meets the limitation for substantially free of surfactant and thus one cannot determine whether the prior art will infringe upon the claimed invention since the term ‘substantially’ is a relative term. Since independent claims 1 and 17 are indefinite, all the dependent claims that depend from claims 1 and 17 are also considered indefinite. It is suggested that Applicants delete the term ‘substantially’.
Claim 6 recites the numerical value 100,000, but is missing units, e.g., 100,000 daltons.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Labib et al (US 20050244365) [Labib] in view of Yang et al (USP 7772421, cited in IDS filed 7/25/2022) [Yang] and Capone et al (US 20140234249) [Capone]. 
Regarding claims 1-18, 21 and 22,
	Labib teaches methods for the treatment or prevention, or decreasing the frequency of transmission of a virus, such as human immunodeficiency virus type 1 (HIV-1) (e.g., enveloped viruses; member of retroviridae lentivirus), Herpes Simplex virus type 1 (HSVl: Herpesviridae), or Herpes Simplex Virus Type 2 (HSV2) (e.g., enveloped viruses), or other viruses (reads on instant claims 12-14), comprising administering a therapeutically effective amount of an acrylic-based copolymer, or a pharmaceutically acceptable salt thereof, or with a pharmaceutically acceptable carrier or diluent, thereof, comprising biochemical substitution of the acrylic backbone, e.g., hydrophobically modified copolymer, such that the resultant molecule can remain molecularly dispersed in solution (or gel or other formulation) and mostly dissociated over a wide range of physiological microenvironments, such as the vaginal lumen (i.e., vaginal tissue: e.g., skin, wherein the host is human (reads on claims 1, 3 and 17-18: i.e., inhibits entry of viruses into cells and contacting infectable surface, wherein the subject is a human. Furthermore, Labib teaches that these specific substitutions also impart on the resultant molecule potent antiviral properties. Labib teaches  that these compositions are used as general disinfectants for human use such as in contact lens solutions, mouthwashes, toothpastes, suppositories, or as more generalized disinfectants found in soaps, household cleaning products, paints, water treatments modalities, or can be incorporated into cosmetic (reads claim 21: non-biological surfaces), and can be used as vehicles for drug delivery, an adjuvant in a therapeutic formulation, or as a preservative (reads claim 22: ingestible surfaces), wherein these compounds can be delivered in a liquid or solid dosage form and can be incorporated into barrier devices such as condoms, diaphragms, or cervical caps, to help prevent the transmission of STDs (Abstract; [0015]; [0026]; [0032-0033]; [0041-0045]; [0053]; [0055]; [0085]; [0098]; [0141]; claims 70-83, See entire document). Particularly, Labib teaches modifications for acrylic based polymers is desirable for tailoring the hydrophobicity function of the molecule in order to enhance the desired biological activity to suppress infectivity transmission, wherein hydrophobicity is imparted to the acrylic based polymer comprising selecting an modifying reagent with a strong hydrophobic groups with known hydrophobic character, wherein one skilled in the art possesses the ability to strike the above balance between hydrophobility, solubility and dissociation properties by manipulating the parameters of the modification and degree of hydrophobic group substitution to arrive at the desired performance, wherein the acrylic-based copolymer further comprises acid groups, wherein carboxylic acid groups comprise increase/retention of water solubility ([0129-0135]; [0199]). 
	Labib teaches acrylic copolymers having an average molecular weight of 216,000 daltons and 1.98 MM (1.98x106 daltons, i.e., high molecular weight) in a 0.1% concentration provided an effect on HIV-1 transmission, wherein a composition free of a surfactant provided test results with a IC50 results demonstrating low therapeutically effective weight percent amounts required for acrylic copolymers to inhibit HIV-1 transmission ([0197]; Table 2). (reads on claims 6 & 9; also reads on an anti-viral composition free of a surfactant comprising acrylic-based acrylic polymers).
	Labib teaches a suitable dose will range from about 0.001 to 25% wt/vol, preferably in the range of 0.001 to 5% wt/vol of formulated material. If the material is to be microdispersed (micronized) instead of molecularly dispersed in solution, and applied thus, then the effective amount of the dose could range from 0.01 to 25 weight percent of micronized acrylic-based polymer [0144] (reads on claim 9). Labib teaches oral liquid preparations comprise water [0146-0152]; at at concentration of 0.001 to 25% wt/vol, then the amount of water present in the formulation would be at about 97% wt/vol (reads on claims 10-11).
	Furthermore, Labib teaches pharmaceutical formulations of the present invent comprise those suitable for oral, rectal, nasal, topical, (including buccal and sub-lingual), transdermal, vaginal or parenteral administration or in a form suitable for administration by inhalation or insufflation [0146]. For topical administration to the epidermis (mucosal or cutaneous surfaces) (reads claims 1 and 4-5): contacting infectable surface). the acrylic based polymers are formulated as ointments, creams or lotions, or as a transdermal patch and for rectal and vaginal administration, wherein the formulation is a solution, suspension or an emulsion, wherein oral liquid preparations comprise water [0146-0152].
Labib differ from the claims in that the document does not teach hydrophobically modified polymer (e.g., acrylic-based polymers) as claimed in claims 7 and 8.
However, Yang and Capone, as a whole, cure the deficiencies. 
Yang teaches hydrophobically modified alkali soluble emulsion (HASE) polymer systems are commonly employed to modify the rheological properties of aqueous emulsion systems. Under the influence of a base, organic or inorganic, the HASE particles gradually swell and expand to form a three-dimensional network by intermolecular hydrophobic aggregation between HASE polymer chains and/or with components of the emulsion. This network, combined with the hydrodynamic exclusion volume created by the expanded HASE chains, produces the desired thickening effect. This network being sensitive to applied stress, breaks down under shear and recovers when the stress is relieved. Such Theological properties are particularly desirable for coatings because they make the formulation easy to apply onto a surface while providing the thickness needed for uniform coverage and avoid spattering (col.1, lns.40-62). HASE polymer systems can be prepared from the following monomers: (a) an ethylenically unsaturated carboxylic acid, e.g. acrylic acid or methacrylic acid (Component A) (col.8, lns.59-67), (b) a nonionic ethylenically unsaturated monomer, e.g., vinyl acetate (Component b), and (c) an ethylenically unsaturated hydrophobic monomer. (Component C: at least one hydrophobic ethylenically unsaturated monomer selected from among those represented in structure (IV) or structure (VI) (shown below):

    PNG
    media_image1.png
    121
    700
    media_image1.png
    Greyscale

       (IV)                                   (VI)
which provides a hydrophobically modified anionic copolymer (i.e., acrylic-based copolymer) (makes obvious claims 7-8) (col.8 to col.9-10). Furthermore, Yang teaches that by varying the monomers and their proportions, emulsion polymers having optimum properties for particular applications can be designed (col.11, lns.44-51). Yang teaches that the hydrophobically modified polymer (i.e., acrylic based polymer having molecular weights within the range of about 200, 000 to about 5,000,000 daltons (reads on claim 6, i.e., 100,000 daltons or more (high) molecular weight hydrophobically modified polymer) (col.11-12). Yang teaches that the copolymers are suitable in the preparation of personal care (cosmetics, toiletries, health and beauty aids, cosmeceuticals) and topical health care products, including without limitation, hair care products, such as shampoos, post-shampoo rinses; setting and style maintenance agents including setting aids, such as gels and sprays, grooming aids, such as pomades, conditioners, perms, relaxers, hair smoothing products, and the like; skin care products (facial, body, hands, scalp and feet), such as creams, lotions, conditioners, and cleansing products; anti-acne products; anti-aging products (exfoliant, keratolytic, anticellulite, antiwrinkle, and the like); skin protectants such as sunscreens, sunblock, barrier creams, oils, silicones, and the like; skin color products (whiteners, lighteners, sunless tanning accelerators, and the like): hair colorants (hair dyes, hair color rinses, highlighters, bleaches and the like); pigmented skin colorants (face and body makeups, foundation creams, mascara, rouge, lip products, and the like); bath and shower products (body cleansers, body wash, shower gel, liquid soap, soap bars, syndet bars, conditioning liquid bath oil, bubble bath, bath powders, and the like); nail care products (polishes, polish removers, strengtheners, lengtheners, hardeners, cuticle removers, softeners, and the like); and any aqueous acidic to basic composition to which an effective amount of the associative polymer can be incorporated for achieving a beneficial or desirable, physical or chemical, effect therein during storage and/or usage (col,13-14). 
Capone teaches compositions comprising hydrophobically modified alkali soluble emulsion (HASE) polymer systems, wherein the HASE polymer is polyacrylate-33 is used in low concentrations, e.g., preferably about 0.1–0.5 wt%, in compositions for improving and/or reducing size of a wound, i.e., infectable surfaces of a subject, and is mild to the skin and mucosa and has a molecular weight of about 100,000 daltons (Abstract; [0010-0013]; [0021]; [0026-0027]; [0034-0035]; [0054]; See entire document). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylate-33 as a hydrophobically modified polymer in view of Capone, because it can be provided for use in a composition to treat infectable surfaces, i.e., shin, in low concentrations and is mild to the skin and mucosa as taught by Capone. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for the treatment or prevention, or decreasing the frequency of transmission of a virus, e.g., human immunodeficiency virus type 1 (HIV-1), Herpes Simplex virus type 1 (HSVl), or Herpes Simplex Virus Type 2 (HSV2) or other viruses as taught by Labib to provide a method of inhibiting entry of enveloped viruses into cells comprising contacting these viruses and other with an anti-viral composition comprising a high molecular weight hydrophobically modified polymer as taught by Yang in an amount effective to inhibit the transmission of enveloped viruses and inhibit entry of enveloped viruses into cells to infectable, ingestable and non-biological surfaces comprising contacting the enveloped viruses with the hydrophobically modified polymer as taught by Yang having a reasonable expectation of success by following the guidance provided by the teachings of Labib and Yang, as a whole.
The methods of inhibiting enveloped viruses into cells comprising contacting the viruses with the hydrophobically modified polymer as taught by Labib and Yang, as a whole, are indistinguishable from the claimed methods, thus, it would necessarily follow that the methods of inhibiting enveloped viruses into cells in view of would result in in the reduction of potential for viral infection and substantially disrupt biological surfaces and furthermore provide a TEP that is greater than 6 (reads on claims 2 and 15-16). These properties would be the natural result of the combination of the prior art elements. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F,3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive. 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced Labib and Yang, as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15856861 (herein ‘861). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and’861 claims are directed to common subject matter. 
Instant claims are directed to a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer in an amount effective to inhibit entry of viruses into cells, wherein said composition is substantially free of surfactant having an HLB of greater than 12. Similarly, ‘861 claims are also to a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer in an amount effective to inhibit entry of viruses into cells, wherein said anti-viral composition comprises less than about 9% by weight of surfactant having an HLB greater than about 12. Thus, instant claims differ by the claimed amount of free surfactant in the ‘861 claims; however, the term ‘substantially’ is a relative term and would encompass about 9% by weight of surfactant as claimed in the ‘861 when given it the term ‘substantially’ its broadest reasonable interpretation.
Thus, Instant Claims and ‘861 claims are obviously directed to common subject matter, since they both claim a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer in an amount effective to inhibit entry of viruses into cells.
Accordingly, it would have been prima facie obvious to one of skill in the art to provide the method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer in an amount effective to inhibit entry of viruses into cells as instantly in view of the subject matter as recited in the ‘861 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626